DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/21/2022 has been entered. Claims 1-15 and 18-19 have been cancelled. Claims 16-17 and 20-29 are pending in the application.
Allowable Subject Matter
Claims 16-17 and 20-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations of “one outer groove portion that expands in a funnel-shaped manner toward outsides of the pneumatic vehicle tire; one 1 mm to 3 mm wide contracted groove portion; and, one inner groove portion which lies radially inward, and is expanded in relation to the contracted groove portion and has the largest cross-sectional face of all portions, and which is delimited by two cover flanks, lateral groove flanks that adjoin the cover flanks, and a groove base; wherein the lateral groove flanks in an expanded groove portion, while reducing the mutual spacing thereof from the groove base, run at an angle of 5° to 25° in relation to a radial direction and in a  and, wherein the constant amplitude of the wave form of the lateral groove flanks is from 0.5 mm to2.0 mm”.
The closest prior art of record is considered to be Lange et al. (EP 2191984 A2 – of record), and Mita (US 2019/0275842 A1 – of record). Lange discloses a pneumatic vehicle tire having a profiled tread including the use of circumferential grooves 5, see Fig. 1 and lines 10-12. Circumferential groove 5 comprises a radially outermost portion 5a, a radially innermost portion 5a, and an expanded portion 5b that is radially below the radially innermost 5a portion, see Fig. 2. The radially outermost portion 5a opens onto the tread surface; and the radially innermost portion 5a which is 
Applicant contends in the Remarks, filed 02/21/2022, on page 1 that:
Applicant respectfully submits that the cited references, either alone or in combination, fail to make obvious the claimed invention, as they fail to disclose, teach, or suggest at least the particular features, " the wave forms of the two mutually opposite lateral groove flanks being symmetrical in relation to a centric symmetry plane, and, additionally, the wave forms of the two mutually opposite lateral groove flanks do not run in a mutually parallel manner" as recited in amended claim 1. And notably where Mita rather, teaches, and requires, the opposite concept. Mita actually teaches the wave forms of the two mutually opposite lateral groove flanks run in a mutually parallel manner. In fact, at [0039], Mita requires that each of the inner circumferential main groove 13 and the outer circumferential main grooves 15, 17 has constant groove widths 13w, 15w, and 17w in the tire lateral direction, respectively, in order to improve drainage performance, in comparison to cases where the profile width varies.

This argument is convincing. Mita does not disclose the wave forms of the two mutually opposite lateral groove flanks being symmetrical in relation to a centric symmetry plane, and, additionally, the wave forms of the two mutually opposite lateral groove flanks do not run in a mutually parallel manner. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749